DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 8253916).

    PNG
    media_image1.png
    471
    500
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    298
    512
    media_image2.png
    Greyscale


Regard to claims 1 and 10, Park et al. disclose a display apparatus comprising: 
a backlight unit (inherent to arrow of LIGHT LEAKAGE in Fig. 5B); and 
a display panel 10 provided in front of the backlight unit in a first direction, 
wherein the display panel comprises: 
a first substrate 1; 
a second substrate 2 provided in front of the first substrate in the first direction; and 
a color filter layer 8 provided between the second substrate 2 and the first substrate 1, 

the color filter layer 8 comprises a plurality of color filters R/G/B and a black matrix 7 surrounding the plurality of color filters 8, and 
wherein 
a side edge of the black matrix extends beyond a side edge of the first substrate in a second direction that is orthogonal to the first direction (Fig. 1).  

Regard to claim 16, Park et al. disclose a display apparatus comprising: 
a backlight unit configured to emit light [inherent to arrow of LIGHT LEAKAGE in Fig. 5B]; 
a color filter layer 8 comprising a plurality of color filters G/B/R and a black matrix 7 surrounding the plurality of color filters; and 
a substrate 1 provided between the backlight unit and the color filter layer 8, and configured inherently to internally reflect the light emitted by the backlight unit, 
wherein side edges of the black matrix extend beyond side edges of the glass substrate in a lateral direction of the display apparatus (see Fig. 1)

However, Park et al. fail to disclose the display panel, wherein first or second substrate/substrate is made of glass.

It would be obvious as a matter of design choice to have “first or second substrate/ substrate made of glass”, since applicant has not disclosed that “first or second substrate/ substrate made of glass” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “first or second substrate/ substrate made of glass”. However, these are known materials and known properties of “first or second substrate/ substrate made of glass”, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include “first or second substrate/ substrate made of glass”.

Regard to claims 3 and 12, Park et al. disclose the display panel, wherein the side edge of the black matrix 7 (see Fig. 1) is planar with a side edge of the second glass substrate.  

.  

2.	Claims 1, 3-7, 9-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20130058020).

    PNG
    media_image3.png
    288
    580
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    262
    603
    media_image4.png
    Greyscale

Regard to claims 1 and 10, Jo et al. disclose a display apparatus comprising: 
a backlight unit 400 (see Fig. 11); and 
a display panel 100 provided in front of the backlight unit in a first direction, 
wherein the display panel comprises: 
a first substrate 120; 
a second substrate 110 provided in front of the first substrate in the first direction; and 
a color filter layer 112 provided between the second substrate 120 and the first substrate 110, 
wherein 
the color filter layer 112 comprises a plurality of color filters R/G/B and a black matrix 111 surrounding the plurality of color filters (see Fig. 3B), and 
wherein 
a side edge 111a of the black matrix 111 extends beyond a side edge of the first substrate 110 in a second direction that is orthogonal to the first direction.  

Regard to claim 16, Park et al. disclose a display apparatus comprising: 
a backlight unit configured to emit light [inherent to arrow of LIGHT LEAKAGE in Fig. 5B
a color filter layer 8 comprising a plurality of color filters G/B/R and a black matrix 7 surrounding the plurality of color filters; and 
a substrate 1 provided between the backlight unit and the color filter layer 8, and configured to internally reflect the light emitted by the backlight unit [with a reflector 440], 
wherein side edges of the black matrix extend beyond side edges of the substrate in a lateral direction of the display apparatus (see Fig. 1)

However, Jo et al. fail to disclose the display panel, wherein first or second substrate/substrate is made of glass.

It would be obvious as a matter of design choice to have “first or second substrate/ substrate made of glass”, since applicant has not disclosed that “first or second substrate/ substrate made of glass” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “first or second substrate/ substrate made of glass”. However, these are known materials and known properties of “first or second substrate/ substrate made of glass”, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include “first or second substrate/ substrate made of glass”.

Regard to claims 3 and 12, Jo et al. disclose the display panel, wherein the side edge of the black matrix 111 (see Fig. 6) is planar with a side edge of the second glass substrate.  

Regard to claims 4 and 13, Jo et al. disclose the display panel further comprising: a case [a support member 300] configured to support a rear surface of the first glass substrate 120, wherein the case 300 has a side wall area [a first guide part 324] and a support area [a first support part 322 supports a bottom of the liquid crystal display panel 100] that protrudes towards a center of the display panel in the second direction.  

Regard to claim 5, Jo et al. disclose the display panel further comprising:  a bonding member [a coupling member 500 couples the liquid crystal display panel 100 and the support member 300] provided between the first glass substrate and the support area to fix the first glass substrate.  

Regard to claims 6 and 14, Jo et al. disclose the display panel, wherein a first distance between the side edge of the first glass substrate 110 and the side wall area in the second direction is greater than a second distance between the side edge of the black matrix 111 and the side wall area in the second direction.  

Regard to claim 7, Jo et al. disclose the display panel further comprising: a light shielding member provided on an inner surface of the side wall area [a circuit film 210 and a Printed Circuit Board (PCB) 220 acts like a light shielding member].  

Regard to claim 9, Jo et al. disclose the display panel further comprising: a first polarization plate 102 provided behind the first glass substrate 120 in the first direction; and a second polarization plate 101 provided in front of the second glass substrate 110 in the first direction, wherein the first glass substrate includes a thin film transistor [the lower substrate 120 is formed as an array substrate with thin film transistors formed therein [0061]].

Regard to claim 15, Jo et al. disclose the display apparatus, wherein the backlight unit has a direct type structure or an edge type structure (see Fig. 11).

Regard to claim 18, Park et al. disclose the display apparatus further comprising: another glass substrate 110 provided in front of the color filter layer 112, wherein the respective side edges 111a of the black matrix 111 are planar with respective side edges of the other glass substrate 120 (see Fig. 6).  

Regard to claim 19, Park et al. disclose the display apparatus further 
a case 300 configured to support a rear surface of the glass substrate 120, and having a side wall area [a first guide part 324] and a support area [a first support part 322 supports a bottom of the liquid crystal display panel 100
a light shielding member provided on an inner surface of the case [a circuit film 210 and a Printed Circuit Board (PCB) 220 acts like a light shielding member].  

2.	Claims 2, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20130058020).

Jo et al. fail to disclose the display panel, wherein the side edge of the black matrix extends beyond the side edge of the first glass substrate by about 0.2 mm to about 0.8 mm.  

It would be obvious as a matter of design choice to form “the side edge of the black matrix extending beyond the side edge of the first glass substrate by about 0.2 mm to about 0.8 mm”, since applicant has not disclosed that “the side edge of the black matrix extending beyond the side edge of the first glass substrate by about 0.2 mm to about 0.8 mm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the side edge of the black matrix extending beyond the side edge of the first glass substrate by about 0.2 mm to about 0.8 mm”. It would have been an obvious matter of choice to form “the side edge of the black matrix extending beyond the side edge of the first glass substrate by about 0.2 mm to about 0.8 mm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

2.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 20130058020) as applied to claims 1 and 16 in view of Nishida et al. (US 20090114888).

Jo et al. fail to disclose the display panel further comprising: 
Claim 8:
a sealing member that surrounds the side edge of the first glass substrate and a side edge of the second glass substrate.  
Claim 20:
another glass substrate provided in front of the color filter layer; and 
a sealing member that surrounds the respective side edges of the glass substrate and respective side edges of the other glass substrate.  

    PNG
    media_image5.png
    208
    507
    media_image5.png
    Greyscale

Nishida et al. teach the display panel further comprising: 
Claim 8:
a sealing member 4 that surrounds the side edge of the first glass substrate and a side edge of the second glass substrate 5.  
Claim 20:
another glass substrate 5 provided in front of the color filter layer; and 
a sealing member that surrounds the respective side edges of the glass substrate and respective side edges of the other glass substrate.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Jo et al. disclosed with the features of claims 8 and 20 for filled a liquid crystal compound L in the clearance 3 [0004] Nishida et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koyama et al. (US 7023518) disclose an active matrix liquid crystal display obtained by making use of the above-described structure is shown in FIG. 1, where a plurality of pixel TFTs are arranged in rows and columns on a TFT substrate 101.  Driver TFTs forming a driver circuit for driving the pixel TFTs are also formed on the TFT substrate.  A liquid crystal material 104 is sealed between a counter substrate 102 and the TFT 

Li et al. (US 20170309689) disclose the display device including a display panel 11, a cover lens or a cover glass 12 and a buffer layer 13.  In particular, the cover lens 12 may be disposed on a light-emitting surface of the display panel 11, for example, a surface of the display panel 11 facing viewers.  The cover lens 12 may be made of transparent rigid or flexible materials, such as transparent glass, or transparent plastic. The display panel 11 may include a display region 111 and a non-display region 112.  For example, the display region 111 may be in a center region of the display panel 11, the non-display region 112 may be in a border region or edges of the display panel 21, and the non-display region 112 may surround the display region 111.

Hashimoto (US20130278858) discloses the device has colored layers (28) arranged in rows on a substrate (12) e.g. color filter substrate, and constituting a color filter in an image display region.  A black matrix (30) includes a frame-shaped portion which surrounds the image display region.  The frame-shaped portion is formed such that a notch (36) is arranged on an outer side of the frame-shaped portion and covers a periphery of the substrate except for the notch.  The frame-shaped portion does not cover a periphery of the substrate.  The colored layer is arranged in the notch.

Iyama et al. (US 20140368774) disclose a liquid crystal display panel including: a first substrate (2) having a pixel electrode (4) formed thereon; a second substrate (3) opposing the first substrate (2); and a liquid crystal layer (1) retained between the first substrate (2) and the second substrate (3).  The liquid crystal layer (1) edges near at least one of side faces of the liquid crystal display panel (100A), and includes a black layer (52) in contact with the side face of the liquid crystal layer (1) along which the liquid crystal layer (1) edges near at least one of the side faces of the liquid crystal display panel (100A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871